—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Goldstein, J.), both rendered June 23, 1992, convicting him of attempted robbery in the first degree under Indictment No. 6157/91, and attempted robbery in the second degree under Indictment No. 1892/92, upon his pleas of guilty, and imposing sentences, and an amended judgment of the same court, also rendered June 23, 1992, revoking a sentence of *636probation previously imposed by the same court (Thomas, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fifth degree under Indictment No. N13092/ 90.
Ordered that the judgments and amended judgment are affirmed.
The defendant’s contention that the court improperly declined to honor a prior sentence promise and coerced him into accepting a new plea agreement and a greater sentence is without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.